1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5                                                      ***
6    JAVON MIGUEL,                                          Case No. 2:18-cv-02111-RFB-PAL
7                       Petitioner,                                         ORDER
            v.
8
     JERRY HOWELL, et al.,
9
                      Respondents.
10

11          In light of petitioner’s notice of change of address (ECF No. 22), the fact that petitioner

12   was paroled at around the same time respondents served him, at his institutional address, with the

13   motion to dismiss and related exhibits, respondents’ notice that one of the packages it sent to

14   petitioner, containing exhibits, was returned as undeliverable (ECF No. 21), and the fact petitioner

15   has failed to respond to the pending motion to dismiss, it appears possible that petitioner has not

16   received the motion to dismiss -- even though the motion to dismiss was not returned as

17   undeliverable.

18          In an abundance of caution, IT IS THEREFORE ORDERED that the Clerk of Court will

19   send a copy of the motion to dismiss (ECF No. 8) to petitioner at his last address of record.
20          IT IS FURTHER ORDERED that petitioner will have thirty days from the date of entry of

21   this order to respond to the motion to dismiss.

22          IT IS FURTHER ORDERED that respondents will re-send the package that was returned

23   as undeliverable to petitioner his new address of record.

24          IT IS SO ORDERED.

25
            DATED this 6th day of April, 2019.
26
27
                                                              RICHARD F. BOULWARE, II
28                                                            UNITED STATES DISTRICT JUDGE

                                                        1
